


Exhibit 10(k)
 


 
FIFTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 18, 2008, between SOUTH HAMPTON RESOURCES, INC., a Texas
corporation (“Borrower”), and BANK OF AMERICA, N.A., a national banking
association (“Lender”).  Capitalized terms used but not defined in this
Amendment have the meaning given them in the Credit Agreement (defined below).
 
RECITALS
 
A.           Borrower and Lender entered into that certain Credit Agreement
dated as of May 25, 2006 (as amended by that certain Waiver and First Amendment
to Credit Agreement dated as of December 31, 2006, that certain Waiver and
Second Amendment to Credit Agreement and First Amendment to Borrower Security
Agreement dated as of September 19, 2007, that certain Third Amendment to Credit
Agreement dated as of January 28, 2008, that certain Waiver and Fourth Amendment
to Credit Agreement dated as of July 9, 2008, and as further, restated or
supplemented, the “Credit Agreement”), under which Lender agreed to provide to
Borrower, subject to the terms and conditions contained therein, a revolving
credit facility and a term loan facility.
 
B.           Borrower has requested that Lender make, and Lender has agreed to
make, an amendment to the Credit Agreement, subject to the terms and conditions
of this Amendment
 
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are acknowledged, the undersigned hereby agree as follows:
 
1. Amendment to Credit Agreement.   Section 1.1 of the Credit Agreement is
hereby amended to delete the defined term “Revolving Committed Amount” and
replace it as follows in its appropriate alphabetical order:
 
“Revolving Committed Amount means, (a) until the earlier to occur of (i) the
date that Lender executes and amendment to this Agreement in Proper Form that
provides for an additional term loan in the amount of up to $4,000,000 to
finance further expansion to the Subject Property, and (ii) November 30, 2008,
$22,000,000, and (b) thereafter, $17,000,000.”


2. Conditions.  This Amendment shall be effective once each of the following
have been delivered to Lender in Proper Form:
 
(a) this Amendment executed by Borrower and Lender, together with Guarantors’
Consent and Agreement attached to this Amendment executed by such Guarantors;
 
(b) a replacement Revolving Note in the principal amount of the Revolving
Committed Amount (after giving effect to this Amendment);
 
(c) a Secretary’s Certificate by the Secretary of Borrower with all attachments
thereto; and
 
(d) such other documents and information as Lender may reasonably request.
 
 

--------------------------------------------------------------------------------

 
 
3. Representations and Warranties.  Borrower represents and warrants to Lender
that (a) it possesses all requisite power and authority to execute, deliver and
comply with the terms of this Amendment, (b) this Amendment has been duly
authorized and approved by all requisite corporate action on the part of
Borrower, (c) no other consent of any Person (other than Lender) is required for
this Amendment to be effective, (d) the execution and delivery of this Amendment
does not violate its organizational documents, (e) the representations and
warranties in each Loan Document to which it is a party are true and correct in
all material respects on and as of the date of this Amendment as though made on
the date of this Amendment after giving effect to this Amendment (except to the
extent that such representations and warranties speak to a specific date), (f)
it is in full compliance with all covenants and agreements contained in each
Loan Document to which it is a party other than in respect of the Existing
Default (before giving effect to this Amendment), and (g) to the best of
Borrower’s knowledge after due inquiry and investigation, no Potential Default
or Default has occurred and is continuing.  No investigation by Lender is
required for Lender to rely on the representations and warranties in this
Amendment.
 
4. Scope of Amendment; Reaffirmation; Release.  All references to the Credit
Agreement shall refer to the Credit Agreement as affected by this
Amendment.  Except as affected by this Amendment, the Loan Documents are
unchanged and continue in full force and effect.  However, in the event of any
inconsistency between the terms of the Credit Agreement (as affected by this
Amendment) and any other Loan Document, the terms of the Credit Agreement (as
affected by this Amendment) shall control and such other document shall be
deemed to be amended to conform to the terms of the Credit Agreement (as amended
by this Amendment).  Borrower hereby reaffirms its obligations under the Loan
Documents to which it is a party and agrees that all Loan Documents to which it
is a party remain in full force and effect and continue to be legal, valid, and
binding obligations enforceable in accordance with their terms (as the same are
affected by this Amendment).
 
5.  
Miscellaneous.

 
(a) No Waiver of Defaults.  This Amendment does not constitute (i) a waiver of,
or a consent to, (A) any provision of the Credit Agreement or any other Loan
Document not expressly referred to in this Amendment, or (B) any present or
future violation of, or default under, any provision of the Loan Documents other
than the Existing Default, or (ii) a waiver of Lender’s right to insist upon
future compliance with each term, covenant, condition and provision of the Loan
Documents.
 
(b) Headings.  The headings and captions used in this Amendment are for
convenience only and will not be deemed to limit, amplify or modify the terms of
this Amendment, the Credit Agreement, or the other Loan Documents.
 
(c) Costs, Expenses and Attorneys’ Fees.  Borrower agrees to pay or reimburse
Lender on demand for all its reasonable out-of-pocket costs and expenses
incurred in connection with the preparation, negotiation, and execution of this
Amendment, including, without limitation, the reasonable fees and disbursements
of Lender’s counsel.
 
(d) Successors and Assigns.  This Amendment shall be binding upon and inure to
the benefit of each of the undersigned and their respective successors and
permitted assigns.
 
(e) Multiple Counterparts.  This Amendment may be executed in any number of
counterparts with the same effect as if all signatories had signed the same
document.  All counterparts must be construed together to constitute one and the
same instrument.  This Amendment may be transmitted and signed by
facsimile.  The effectiveness of any such documents and signatures shall,
subject to applicable law, have the same force and effect as manually signed
originals and shall be binding on Borrower and Lender.
 
 

--------------------------------------------------------------------------------

 
 
(f) Governing Law.  This Amendment and the other Loan Documents must be
construed, and their performance enforced, under Texas law.
 
(g) Arbitration.  Upon the demand of any party to this Amendment, any dispute
shall be resolved by binding arbitration as provided for in Section 13.9 of the
Credit Agreement.
 
(h) Entirety.  THE LOAN DOCUMENTS (AS AMENDED HEREBY) REPRESENT THE FINAL
AGREEMENT BETWEEN BORROWER AND LENDER AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY THE PARTIES.  THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 


[Signatures appear on the following page.]

1423366v1
 
 

--------------------------------------------------------------------------------

 

This Amendment is executed as of the date set out in the preamble to this
Amendment.


BORROWER
 
 
                                  SOUTH HAMPTON RESOURCES, INC.
 
By:/s/ Nick
Carter                                                                      
Name:__Nick Carter________
Title:                 President                                                      
 
LENDER
 
BANK OF AMERICA, N.A.
 
By:/s/Adam
Rose                                                                      
Name: Adam
Rose                                                                      
Title: Vice
President                                                                      



